     Case 8:18-cv-00975-PA-JC Document 34 Filed 07/03/19 Page 1 of 2 Page ID #:344



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    HANNA RHEE,                              Case No. SACV 18-975 PA(JC)
12                          Plaintiff,
13                   v.
                                               ORDER ACCEPTING FINDINGS,
14                                             CONCLUSIONS, AND
      MICHELLE ANNE BHOLAT,                    RECOMMENDATIONS OF UNITED
15    et al.,                                  STATES MAGISTRATE JUDGE
16
                           Defendants.
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed all of the records
19 herein, including the Complaint, all documents filed by the parties in connection
20 with defendants’ Motion to Dismiss and Request for Judicial Notice, and the June
21 11, 2019 Report and Recommendation of United States Magistrate Judge. The
22 Court approves and accepts the Report and Recommendation.
23         IT IS HEREBY ORDERED: (1) the Request for Judicial Notice is granted;
24 (2) defendants’ evidentiary objection to the exhibit attached to plaintiff’s
25 Opposition to the Motion to Dismiss is overruled; (3) the Motion to Dismiss is
26 granted to the extent it seeks dismissal of the Complaint without leave to amend
27 based upon plaintiff’s failure to state a claim upon which relief may be granted
28 against defendants in light of their immunity from this suit; (4) the Complaint is
     Case 8:18-cv-00975-PA-JC Document 34 Filed 07/03/19 Page 2 of 2 Page ID #:345



 1 dismissed without leave to amend as amendment would be futile; and
 2 (5) Judgment shall be entered accordingly.
 3         IT IS FURTHER ORDERED that the Clerk serve copies of this Order and
 4 the Judgment herein on counsel for plaintiff and defendants.
 5         IT IS SO ORDERED
 6
 7 DATED: July 3, 2019
 8
 9                                  ________________________________________
10                                  HONORABLE PERCY ANDERSON
                                    UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
